Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 23, 1977, convicting him of murder in the second degree (felony murder) and manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Under the unusual circumstances of this case, we hold that the failure of defense counsel to interview and place on the stand the two exculpatory eyewitnesses to the crime served to deprive the defendant of the effective assistance of counsel (see People v Aiken, 45 NY2d 394, 397-399). Accordingly, a new trial is required. Mollen, P. J., Latham, Damiani and Titone, JJ., concur.